DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4840194, Berry.
	In regards to claim 1, in Figures 1-2 and paragraphs detailing said figures, Berry discloses a coupling, comprising: a first coupling section (24); a second coupling section (26) including an outer surface and an inner surface, the inner surface having a threaded region, the first and second coupling sections configured to form an aperture when coupled together; a threaded bore (38) formed in and extending through the second coupling section from the outer surface to the inner surface, an opening of the threaded bore corresponding to the inner surface is positioned in the threaded region of the inner surface; and a pushing bolt (col. 3, lines 26-28) configured to: engage the threaded bore of the second coupling section; and extend through the threaded bore and into the aperture formed by the first and second coupling sections to apply an unlocking force on an object (10, 14) positioned inside the aperture.
	Note, the coupling is claimed in combination with the object.
In regards to claim 3, in Figures 1-2 and paragraphs detailing said figures, Berry discloses the unlocking force is applied to the object positioned inside the aperture in a threaded region of the second coupling section.
	In regards to claim 4, in Figures 1-2 and paragraphs detailing said figures, Berry discloses a portion of the pushing bolt is configured to extend into the aperture beyond an inner surface of the second coupling section.
In regards to claim 24, in Figures 1-2 and paragraphs detailing said figures, Berry discloses the threaded region is configured to engage a threaded portion of the object positioned inside the aperture.
	In regards to claim 25, in Figures 1-2 and paragraphs detailing said figures, Berry discloses the unlocking force is applied by the pushing bolt to the threaded portion of the object.
	In regards to claim 26, in Figures 1-2 and paragraphs detailing said figures, Berry discloses the unlocking force applied on the object positioned inside the aperture enables the object to change from a seized state with the coupling to an unseized state with the coupling.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679